UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-2183



LARRY S. HYMAN, as Liquidating Trustee for
Governmental Risk Insurance Trust,

                                               Plaintiff - Appellant,

             versus


CITY OF GASTONIA,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-04-25-3)


Submitted:    April 27, 2005                   Decided:   May 23, 2005


Before WILLIAMS, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lee S. Haramis, Daniel A. Nicholas, GRAYROBINSON, P.A.,
Jacksonville, Florida, for Appellant. Josephine H. Hicks, Gary D.
McCollum, PARKER, POE, ADAMS & BERNSTEIN, L.L.P., Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Larry S. Hyman, Liquidating Trustee for Governmental Risk

Insurance Trust, appeals the district court’s orders dismissing

without prejudice the complaint against the City of Gastonia, North

Carolina, alleging breach of contract* and denying Hyman’s motion

filed under Fed. R. Civ. P. 59(e).    We have reviewed the parties’

briefs, the joint appendix, and the materials submitted pursuant to

Fed. R. App. P. 28(j), and find no reversible error.   Accordingly,

we affirm for the reasons stated by the district court.        See

Hyman v. City of Gastonia, No. CA-04-25-3 (W.D.N.C. July 1, 2004;

Aug. 17, 2004).   We deny Hyman’s motion to supplement the record

and amended motion to supplement the record and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




     *
      Generally, dismissals without prejudice are not appealable.
Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,
1066 (4th Cir. 1993). However, a dismissal without prejudice could
be final if no amendment to the complaint could cure the defects in
the plaintiff’s case.   Id. at 1066-67. We find that the district
court’s order is a final, appealable order because the defects in
the complaint--failure to properly serve the City--must be cured by
something more than an amendment to the complaint. Id.

                              - 2 -